10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

base 4:19-cr-0O6063-SMJ ECF No. 30 filed 11/08/19 PagelD.77 Pagei1of1

UNITED STATES DISTRIGT COURT
EASTERN DISTRICT OF WASHINGTON

11 -c2.-1¥3 SMT

4 - cf 2 OE es ee
) Defendant’s Assertion of Fifth and

United States of America, Case No.:
Plaintiff,
v.
ricweuas Onaree. , Sixth Amendment Righks,° 7 OF WAABHINGTOR
Defendant. . NOV - 8 2018
LEER MUON ER

- ____ DEPUTY
SPOKANE, WASHINGTON

the Fifth and Sixth

 

 

 

I, the above-named defendant, hereby assert my rights under
Amendments of the United States Constitution, jrctadinn but not limited to my rights to
remain silent and to have counsel present at any and all of my interactions with the
government or others acting on the government’s behalf. I do not wish to, and will not,
waive any of my constitutional rights except in the presence of counsel. I do not wish to
have, nor do I consent to, any contact with any government official, including but not
limited to law enforcement agents, except through my counsel. I do not want the
government or others acting on the governmahi's behalf to question me, or to contact me

seeking a waiver of any rights, unless my counsel is present. The Government should so

instruct its agents.

Dated this day of Way y , 20 14 ,
Respectfully Submitted,

(Ze

Defendant

Defendant's Assertion of Fifth and Sixth Amendment Rights
1

 

 

 
